Case 5:19-bk-50058        Doc 61     Filed 06/17/19 Entered 06/17/19 15:04:24              Desc Main
                                     Document     Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                   BECKLEY DIVISION

IN RE:                                               CHAPTER 11

            CITIZENS CONSERVATION                    BANKRUPTCY NO. 19-50058
            CORPS INC.

            Debtor
                      AGREED ORDER OF ADEQUATE PROTECTION


         Come the Creditor, Ally Bank, (hereinafter “Creditor” or “Ally”) and the Debtor in

Possession, Citizens Conservation Corps Inc., (hereinafter “DIP”), by their respective counsel,

and agree as follows:

   1.           The DIP wishes to provide adequate protection to Creditor with regard to its

         collateral, more fully described in paragraph 4 below.

   2.           The DIP will continue remitting adequate protection payments to the Creditor

         according to the payment terms set forth in paragraph 4 below. Said payments shall

         continue until the balance of the claim for which the collateral serves as security is paid

         in full. Said payments shall continue on the account’s monthly due date and shall

         continue on a calendar monthly basis thereafter.

   3.           Such adequate protection payments shall be made solely to the following address:

         Ally Financial, Payment Processing Center, PO Box 9001951, Louisville, KY 40290-

         1951
Case 5:19-bk-50058       Doc 61     Filed 06/17/19 Entered 06/17/19 15:04:24             Desc Main
                                    Document     Page 2 of 5


   4.          The DIP and Creditor agree on the following facts, terms and conditions and

        adequate protection payments shall be made in accordance with the following

        schedule:

           a. 2016 GMC YUKON XL VIN: 1GKS2HKJ6GR171224 (HEREINAFTER

               “Collateral”) – DIP and Creditor agree that the current retail value of the

               Collateral is $47,200.00.

           b. The DIP and Creditor agree that the current balance due by DIP to Creditor is

               $48,015.86.

           c. The DIP and Creditor agree the DIP shall make a payment to Creditor of $500.00

               for the months of July, August and September of 2019 on the 30th day of each

               month.    Interest shall continue to run on the balance due at the contractual rate of

               3.99% per annum.

           d. The DIP and Creditor agree the DIP shall commence making regular, monthly

               contractual payments of $1,314.61 beginning with the October 30, 2019 payment

               and continuing making that payment until the amounts due under the contract

               between the parties is paid in full. Interest shall continue to run on the balance at

               the contractual rate of 3.99% per annum.

   5.          The DIP shall continuously maintain appropriate casualty insurance coverage

        over the Collateral, designating the Creditor as loss payee, and provide the Creditor with

        written proof of such coverage upon request. The DIP will further maintain the Collateral

        in good repair and working order and will not allow any mechanic's lien, storage lien or

        any other common law, judicial or statutory lien on the Collateral to attach.
Case 5:19-bk-50058        Doc 61     Filed 06/17/19 Entered 06/17/19 15:04:24               Desc Main
                                     Document     Page 3 of 5


   6.           So long as the DIP shall continuously maintain appropriate casualty coverage

        over the Creditor's Collateral, and so long as the DIP shall commence and maintain the

        monthly adequate protection payments as scheduled above, and shall keep the Collateral

        in good repair and free of future liens, the DIP shall be permitted to retain possession and

        use of the Collateral.

   7.           Should the DIP fail to make any one monthly payment as detailed above when

        due, measured from the due date as set forth in Paragraph 4 , with the monies posting to

        the account on or before the 11th day after said due date, or if the DIP shall fail to

        provide continuous casualty insurance coverage as detailed above on the Collateral, or

        if any mechanic's lien, storage lien or any other common law, possessory, judicial or

        statutory lien be impressed upon the Collateral and become attached thereto, then

        Creditor or its counsel may file a Certificate of Noncompliance giving the DIP 10 days

        to cure the default. If the default is not cured within that 10 day period, then the

        Creditor may file a Notice of Default with the Court and tender an Order terminating

        the stay imposed by 11 U.S.C. §362. Should the Court enter that Order, Creditor shall

        be entitled to enforce its security interest in the Collateral, at its sole election. Any

        election not to repossess immediately will not act as a waiver of the Creditor’s right to

        subsequently repossess said Collateral..

   8.           Should the automatic stay be terminated by the provisions of the foregoing

        paragraphs, the DIP      and/or its agents and employees will then forthwith surrender

        and deliver possession of the Collateral. Said surrender and delivery shall be made to

        Creditor and\or its authorized representative or vendor, and neither the DIP        nor its

        agents or employees will alter, strip, use, remove, transfer, dispose of or replace said
Case 5:19-bk-50058         Doc 61     Filed 06/17/19 Entered 06/17/19 15:04:24           Desc Main
                                      Document     Page 4 of 5


         Collateral or any constituent parts or accessories thereof, and are hereby enjoined

         therefrom in the event of the termination of the stay.

   9.            If the Creditor's enforcement of its security interest should result in a

         deficiency balance on the account for which the Collateral serves as security, said

         Creditor shall be entitled to file an Amended Unsecured Proof of Claim for any such

         deficiency.

   10.           All provisions of the instruments underlying the DIP debt to the Creditor are

         hereby reiterated and incorporated by reference, and are reinstituted except where

         inconsistent herewith.

   11.           Creditor shall retain its lien on the Collateral.

   12.           This Order will terminate should the bankruptcy be dismissed or converts to a

         Chapter 7. Upon such dismissal or conversion, the terms of the original contract remain

         in force.

   13.           If any grace period referenced in this Agreed Order falls on a Saturday, Sunday

         or legal holiday (as that term is defined at Bankruptcy Rule 9006(a)), then the DIP

         shall have until the next business day following that day to take the action proscribed

         by this Agreed Order.



                THE REST OF THIS PAGE IS LEFT BLANK INTENTIONALLY
Case 5:19-bk-50058     Doc 61    Filed 06/17/19 Entered 06/17/19 15:04:24   Desc Main
                                 Document     Page 5 of 5




   HAVE SEEN AND AGREE:

   /s/ Thomas L. Canary, Jr.
   Thomas L. Canary, Jr. (8677)
   Counsel for Ford Motor Credit Company LLC
   9300 Shelbyville Road, Suite 1000
   Louisville, KY 40222
   Reimer.ecf@reimerlaw.com

   /s/ Joseph W. Caldwell
   Joseph W Caldwell
   Counsel for the Debtor in Possession
   Caldwell & Riffee
   P. O. Box 4427
   Charleston, WV 25364-4427
   (304) 925-2100
   joecaldwell@frontier.com
